Citation Nr: 0430779	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cholesteatoma.

4.  Entitlement to service connection for unspecified nerve 
damage.

5.  Entitlement to service connection for residuals of an 
infected cyst of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing before the undersigned Veterans Law Judge at 
the RO (i.e. a travel board hearing) was held in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Preliminarily, the Board notes that it appears that not all 
of the veteran's available treatment records have been 
associated with the veteran's claims file.  The veteran on a 
release of information form dated in October 2001 indicated 
that he had received treatment at the Cleveland Clinic from 
1979 to December 2000.  The records on file from this 
facility cover a period of treatment in 1998 and 1999.  The 
veteran indicated in his hearing testimony dated April 2004, 
that he had recently had an examination at a VA facility, and 
had another appointment within the next two months.  

The veteran is claiming service connection for several 
disorders caused by inservice noise exposure.  The service 
records indicate he served in the Navy.  The veteran has 
indicated that he was assigned to the engine room of the 
U.S.S. Implicit.  The service medical records show treatment 
for an infected sebaceous cyst of the right ear in November 
1966.  The post service medical records show the presence of 
bilateral hearing loss.  Accordingly, the Board finds that a 
current examination is warranted. 

Accordingly, the case is remanded for the following 
development:

1.  The RO should obtain the copies of 
the medical records from the Cleveland 
Clinic covering the period from July 1979 
to the present (see VA Form 21-4142 dated 
on October 2001.  

2.  The RO should request the VA medical 
facility in Wade Park, (Cleveland) to 
furnish copies of all medical records.

3.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
physician specializing in ear disorders, 
in order to determine the nature, 
severity, and etiology of his hearing 
loss, residuals of an excision of a right 
ear cyst, tinnitus, bilateral nerve 
damage, and cholesteatoma.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  In addition to an 
audiological examination, any additional 
testing deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed clinical 
history of preservice, inservice, and 
postservice noise exposure hearing loss.  
Following the examination, it is 
requested that the examining physician 
render an opinion as to whether it is as 
likely as not that any hearing loss, 
tinnitus, bilateral nerve damage, or 
cholesteatoma is related to service, to 
include exposure to acoustic trauma, or 
to treatment for an infected sebaceous 
cyst of the right ear in service. The 
examiner is requested to also identify 
any residual disability, including 
scarring, which resulted from the 
inservice excision of the sebaceous cyst 
of the right ear. A complete rational for 
any opinion expressed should be included 
in the report.

3.  Thereafter, the RO should re-
adjudicate the claims.  If any benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

